DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action, is for application filed on 6/17/21 including claims 1-3 and 5-9, where in claim 4 has been cancelled. Claim 4 has been canceled. The subject matter of claim 4 has been incorporated into independent claims 1, 5 and 7.

Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.
The prior art of record does not disclose directly or indirectly following limitations in combination with res of claims of claims:
As recited by claim 1
wherein the second message comprises data of the remote device; and a processor, configured to send, based on the second message, the data to a core network device, and to send a non-access stratum (NAS) message to the core network device, wherein the NAS message comprises the data and relay indication information, and the relay indication information indicates that the data is forwarded data; or the second message comprises a short message service (SMS) message, and the SMS message comprises the data and an identity of the remote device; and the processor is further configured to: send a NAS message to the core network device, wherein the NAS message comprises the SMS message; or the second message further comprises the identity of the remote device; and the processor is further configured to: generate an SMS message, and send the SMS message to the core network device, wherein the SMS message comprises the data and the identity of the remote device.

As recited by claim 5;
monitor a first message broadcast by a relay device, wherein the first message indicates that the relay device supports data forwarding; and a transmitter, configured to send a second message to the relay device, wherein the second message comprises data of the remote device, wherein the second message comprises a short message service (SMS) message, and the SMS message comprises the data and an identity of the remote device, wherein the second message is to cause a non-access stratum (NAS) message to be sent to a core network device, wherein the NAS message comprises the SMS message; or the second message further comprises the identity of the remote device, wherein the second message is to cause an SMS message to be generated and sent to the core network device, wherein the SMS message comprises the data and the identity of the remote device.

As recited by claim 7;
a communications interface, configured to receive a non-access stratum (NAS) message from a relay device, wherein the NAS message comprises data of a remote device and relay indication information, and the relay indication information indicates that the data is forwarded data; and a processor, configured to send the data based on the relay indication information, wherein the communications interface is further configured to receive a second message that comprises a short message service (SMS) message, and the SMS message comprises the data and an identity of the remote device.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al (US 20200053802) discloses The application is at least directed to a core network including a non-transitory memory including instructions stored thereon for transferring infrequent small data to a service capability or application server on a 5G network. The core network also includes a processor operably coupled to the non-transitory memory. The processor is configured to execute the instructions of detecting a relay user equipment (UE) sending a data transfer request message to the core network based on uplink traffic generated at a remote and control information of the remote UE. The processor is also configured to execute the instructions of querying a database in the core network for subscription information of the remote UE based on the control information. The processor is also configured to execute the instructions of receiving the subscription information from the database. The processor is further configured to execute the instructions of processing the received subscription information. The processor is even further configured to execute the instructions of selecting a network function for transmitting the uplink traffic to the server based on the processing instruction. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen, can be reached at telephone number 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647